--------------------------------------------------------------------------------


Exhibit 10.11


THIRD AMENDMENT TO TERM CREDIT AGREEMENT




THIS THIRD AMENDMENT TO TERM CREDIT AGREEMENT ("Third Amendment") is made and
entered into as of January 29, 2005 by and among ENTRADA NETWORKS, INC., a
Delaware corporation ("Borrower"), HONG KONG LEAGUE CENTRAL CREDIT UNION, in its
capacity as a lender under the Credit Agreement (as hereinafter defined) ("Hong
Kong League"), HIT CREDIT UNION, in its capacity as a lender under the Credit
Agreement ("HIT"), BRIGHTLINE BRIDGE PARTNERS I, LLC, in its capacity as a
lender under the Credit Agreement ("Brightline"), MATTHEW MCGOVERN ("McGovern"),
in his capacity as a lender under the Credit Agreement, JON BUTTLES ("Buttles"),
in his capacity as a lender under the Credit Agreement (Hong Kong League, HIT,
Brightline, McGovern and Buttles shall herein be collectively referred to as the
"Lenders" and, individually, as a "Lender") and SBI ADVISORS, LLC, a California
limited liability company, in its capacity as agent for Lenders ("Agent"), and
is made with reference to the following:


A.    Agent, Hong Kong League, HIT, Shelly Singhal ("Singhal"), and Borrower
have entered into that certain Term Credit Agreement, dated as of January 30,
2004, as amended by the First Amendment to Term Credit Agreement, dated May 14,
2004, and as further amended by the Second Amendment to Term Credit Agreement,
dated October 1, 2004 (as the same may hereafter be amended, modified, extended
and/or restated from time to time, the "Credit Agreement"). Pursuant to the
Credit Agreement, Hong Kong League, HIT, Brightline, Buttles, McGovern and
Singhal have made certain Term Loans to Borrower, the repayment of which Term
Loans is secured by certain assets of Borrower pledged to Agent for the ratable
benefit of Lenders pursuant to the Security Agreement (as hereinafter defined).


B.    Borrower has requested that the Maturity Date (as defined in Section 2(b)
of the Credit Agreement) be extended to March 31, 2005.


C.    Lenders have agreed to amend the Credit Agreement to extend the Maturity
Date to March 31, 2005.


NOW, THEREFORE, in consideration of the premises and the agreements, conditions
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:


1.    Terms Defined in Credit Agreement. All capitalized terms used in this
Third Amendment and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.


2.    For purposes hereof, "Third Effective Date" means the date on which each
of the conditions set forth in Section 6 hereof is fully satisfied to the
satisfaction of Agent in its sole and absolute discretion.


3.    Effective as of the Third Effective Date, the following terms are added to
Section 1 of the Credit Agreement in their proper alphabetical sequence:


"Third Amendment" means that certain Third Amendment to Term Credit Agreement
dated as of January 29, 2005, by and among the Borrower, the Lenders named
therein, and the Agent.


"Third Effective Date" means the date on which each of the conditions set forth
in Section 6 of the Third Amendment is fully satisfied to the satisfaction of
Agent in its sole and absolute discretion.


4.    Effective as of the Third Effective Date, Section 2(b) of the Credit
Agreement is hereby deleted in it entirety and the following is inserted in lieu
thereof:


"Term. All unpaid principal and accrued but unpaid interest of the Term Loan
shall, subject to subsection (c) below, be payable in full on March 31, 2005
(the "Maturity Date")."


5.    Effective as of the Third Effective Date, Section 4(e) of the Credit
Agreement is hereby deleted in its entirety and the following is inserted in
lieu thereof:


"Mandatory Prepayment. Notwithstanding any provision to the contrary contained
herein, upon the issuance and sale of any equity securities by Borrower
subsequent to the date hereof, Borrower shall first pay any accrued interest on
the Term Loan, and then within five (5) Business Days of Borrower’s receipt of
the proceeds thereof, prepay to Agent, for the ratable benefit of Lenders, the
aggregate outstanding principal amount of the Term Loans in an amount equal to
seventy percent (70%) of all remaining cash proceeds therefrom."


6.    Conditions Precedent. The satisfaction of the following shall be
conditions precedent to the effectiveness of this Third Amendment:


6.1    Amendment. Agent shall have received this Third Amendment, duly executed
by Borrower.


6.2    Representations and Warranties. Each representation and warranty made by
Borrower in Section 3 of the Credit Agreement shall be true and correct on and
as of the Third Effective Date as though made as of the Third Effective Date,
except to the extent such representations and warranties relate solely to an
earlier date.


7.    General Amendment. Effective as of the Third Effective Date, the Credit
Agreement, the Security Agreement, and each document delivered to Lenders in
connection therewith (collectively, the "Loan Documents") are hereby further
amended and modified to the extent necessary to give effect to the terms and
conditions of the amendments to the Credit Agreement effected by the Third
Amendment.


8.    Full Force and Effect. Effective as of the Third Effective Date, each of
the Loan Documents is hereby amended such that all references to the Credit
Agreement contained in any such documents shall be deemed to be references to
the Credit Agreement, as further amended by this Third Amendment. Except as
amended hereby, the Credit Agreement and the other Loan Documents shall remain
unaltered and in full force and effect.


9.    Counterparts. This Third Amendment may be executed in multiple
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute but one and the same instrument.


10.    Governing Law. This Third Amendment shall be governed by, and construed
in accordance with, the laws of the State of California.


IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment by
their respective duly authorized officers as of the date first above written.


"BORROWER"


ENTRADA NETWORKS, INC., a Delaware corporation


By: /s/ Kanwar J. S. Chadha
Name:Kanwar J. S. Chadha, Ph.D.
Its:   President & CEO




"AGENT"


SBI ADVISORS, LLC, solely in its capacity as Agent hereunder


By: /s/ Shelly Singhal
Name:Shelly Singhal
Its: Manager  






"HONG KONG LEAGUE"


HONG KONG LEAGUE CENTRAL CREDIT UNION


By: /s/ Shelly Singhal
Name: Shelly Singhal
Its: Advisor  




"HIT"


HIT CREDIT UNION


By: /s/Shelly Singhal
Name: Shelly Singhal
Its: Advisor  




"BRIGHTLINE"


BRIGHTLINE BRIDGE PARTNERS I, LLC


By: /s/ Jon Buttles
Name: Jon Buttles
Its: Manager  






"MCGOVERN"
 
Signed: /s/ Mathew McGovern
MATTHEW MCGOVERN, in his individual capacity






"BUTTLES"
Signed: /s/ Jon Buttles

JON BUTTLES, in his individual capacity



 




--------------------------------------------------------------------------------